          Case: 1:17-cv-02937 Document #: 67 Filed: 11/20/18 Page 1 of 1 PageID #:1117



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

    VYSE GELATIN COMPANY,                                     )
                                                              )
                            Plaintiff,                        )
                                                              )
            v.                                                )      Case No: 17 - cv - 02937
                                                              )
                                                              )
                                                              )
    JT NATURALS USA LLC & JEFFREY HICKS                       )
                                                              )
                                                              )
                            Defendants.                       )

           AMENDED NOTICE OF MOTION TO DISMISS DEFENDANT HICKS

    TO:     Mark Furlane
            Berger Newmark & Fenchel PC
            1753 N. Tripp Ave.
            Chicago, IL 60639
            (312) 782-5050
            mfurlane@bnf-law.com

    Please take notice that on November 29, 2018 at 9:15 A.M., or as soon as possible after that counsel may
    be heard, I shall appear before the Honorable Judge Dow Jr. in Room 2303 of the US District Court of the
    Northern District of Illinois, Eastern Division, 219 S. Dearborn St., Chicago IL, and shall present the
    Defendants’ Motion to Dismiss Defendant Hicks.
                                                                           /s/ Ankur Shah
                                                                    By:_________________________
                                                                           ​One of Defendants’ Attorneys

                                         CERTIFICATE OF SERVICE

    Ankur Shah, an attorney, hereby certifies that a true and correct copy of the foregoing Amended Notice of
    Motion was filed with the Court’s CM/ECF electronic filing system on November 20, 2018 to the above
    persons.

    Date: November 20, 2018
Ankur Shah                                                  /s/ Ankur Shah
SHAH LEGAL REPRESENTATION                                   ____________________________
333 South Wabash Ave, Suite 2700
Chicago, IL 60604
(312) 612-9221




                                                        1
